TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-00-00325-CR




                                 Roy Edward Caples, Appellant


                                                 v.


                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
           NO. CR95-207, HONORABLE FRED CLARK, JUDGE PRESIDING




               Appellant Roy Edward Caples was adjudged guilty after he pleaded guilty to

driving while intoxicated, felony offense. See Tex. Penal Code Ann. §§ 49. 04(a), .09(b) (West

Supp. 2001). The court assessed punishment at imprisonment for three years, as called for in a

plea bargain agreement.

               Appellant represents himself on appeal, as he did at trial. Appellant did not file

a brief. We have examined the record before us and find no fundamental error that should be

considered in the interest of justice.
              The judgment of conviction is affirmed.




                                           __________________________________________
                                           Jan P. Patterson

Before Chief Justice Aboussie, Justices Yeakel and Patterson

Affirmed

Filed: March 15, 2001

Do Not Publish




                                              2